DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present office action is in response to the non-final office action that was mailed on 11/10/2020, wherein claims 47-84 were filed for consideration Hence claims 47-84 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed on 02/10/2021 with respect to the claims 47-84 have been fully considered and are not persuasive. The reasons are set forth below:
Applicant’s arguments and Examiner’s response:
	(I) Applicant’s arguments 1: Applicant’s arguments in page 11, recites,
	“ Won is prior art to the present claims only to the extent that subject matter in Won relied upon by the Office Action is also present in the Korean patent application (10-2014-0054815) to which Won claims priority. However, there is no English-language translation of Won's Korean priority application on the record, which means that the Office has not met its burden of showing that the relied-upon subject matter in Won is actually prior art to the present claims. Accordingly, the Applicant respectfully requests that the Office obtain an English language

 	(II) Examiner’s response 1: The examiner respectfully disagrees. The instant application is a AIA  case and translation of foreign prior art is not required. Hence the argument is moot. See MPEP 2154.01(b), Para 5, The AIA  also eliminates the so-called Hilmer doctrine. Under the Hilmer doctrine, pre-AIA  35 U.S.C. 102(e)  limited the effective filing date for U.S. patents (and published applications) as prior art to their earliest U.S. filing date. In re Hilmer, 359 F.2d 859, 149 USPQ 480 (CCPA 1966). In contrast, AIA  35 U.S.C. 102(d)  provides that if the U.S. patent document claims priority to one or more prior-filed foreign or international applications under 35 U.S.C. 119  or 365, the patent or published application was effectively filed on the filing date of the earliest such application that describes the subject matter. Therefore, if the subject matter relied upon is described in the application to which there is a priority or benefit claim, the U.S. patent document is effective as prior art as of the filing date of the earliest such application, regardless of where filed. When examining an application to which the AIA  changes in 35 U.S.C. 102  and 103  do not apply, Office personnel will continue to apply the Hilmer doctrine, and foreign priority dates may not be used in determining pre-AIA  35 U.S.C. 102(e)  prior art dates. Note that the international filing date of a published PCT application may be the pre-AIA  35 U.S.C. 102(e)  prior art date under pre-AIA  law under certain circumstances. See MPEP § 2136. Therefore the arguments are not persuasive.
	(III) Applicant’s arguments 2: Applicant’s arguments in page 12, recites,
	“The Office Action asserts that Won discloses a network node that receives a handover of a UE from a different RAN and sends a report, after the handover is completed, with that report identifying cells in that other RAN that the UE measured after the handover and found to be above a certain signal level. However, the claims also require that this report identify at least one of the cells detected by the UE with a physical cell identifier (PCI) and a frequency identifier. This the Office Action admits is not disclosed by Won. (Office Action pp. 4-6.) The Office Action thus turns to Uemura, pointing to Uemura's Figures 6 and 11 and paragraph 0156, noting that these describe a "measurement report message" that includes "a cell ID and a frequency band, or CCID, etc." (Office Action pp. 6-7.) It does say cell ID and frequency band. The Office Action is correct that Uemura (But, this is in a very different context from either the present claims or Won. The cell ID and frequency band in Uemura are contained in a report sent by a UE to a
base station. (Uemura para[0156]) Further, this report is sent before handover is completed, or even initiated. (Uemura Fig. 11.) The claim, on the other hand, is concerned with a report sent by a network node in one RAN, to a node in another RAN, after handover is complete. Likewise, the relied-upon material in Won describes a network node that receives a handover sending a report to the source network node for the handover”.
	(IV) Examiner’s response 2: The examiner respectfully disagrees. Won explicitly does not teach: the handover report comprising, …. a physical cell identifier for the detected cell and a frequency identifier for the detected cell.
however, Uemura in the same field of endeavor discloses: the handover report comprising, …. a physical cell identifier for the detected cell and a frequency identifier for the detected cell (Uemura: fig 6 and 11, step S2, para [0156], “ when the base station apparatus of the second carrier component (source cell) having received a measurement report message receives a handover request permission message is the same as in FIG. 6, and description will be accordingly omitted. That is, the measurement report message includes at least a satisfied handover a cell ID and a frequency band, or CCID, etc.) that identifies the carrier component (target cell) satisfying the condition”). 
	Furthermore, in reference to the arguments, “But, this is in a very different context from either the present claims or Won. The cell ID and frequency band in Uemura are contained in a report sent by a UE to a base station. (Uemura para[0156]) Further, this report is sent before handover is completed, or even initiated. (Uemura Fig. 11.) The claim, on the other hand, is concerned with a report sent by a network node in one RAN, to a node in another RAN, after handover is complete”. The examiner respectfully disagrees.  
	VI.    PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Claims were directed to a process of producing a porous article by expanding shaped, unsintered, highly crystalline poly(tetrafluoroethylene) (PTFE) by stretching said PTFE at a 10% per second rate to more than five times the original length. The prior art teachings with regard to unsintered PTFE indicated the material does not respond to conventional plastics processing, and the material should be stretched slowly. A reference teaching rapid stretching of conventional plastic polypropylene with reduced crystallinity combined with a reference teaching stretching unsintered PTFE would not suggest rapid stretching of highly crystalline PTFE, in light of the disclosures in the art that teach away from the invention, i.e., that the conventional polypropylene should have reduced crystallinity before stretching, and that PTFE should be stretched slowly). Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016) ("Although modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted))). 
	However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123.
	Uemura teaches, in fig 6 and 11, para [0156]-[0158], in Step S4 a new handover request is sent and handover command is initiated. And this handover command is initiated after the first handover. Therefore Uemura teaches the limitation. Therefore, it would have been obvious to one of ordinary skill in the art to modify the teaching of Won with the teaching of Uemura for advantage of 
	(V) Applicant’s arguments 3: Applicant’s arguments page 14, recites,
	“Furthermore, the Applicant notes that Won's report, which the Office Action's analysis seeks to modify, contains two distinct things: a source cell ID, and a list of cells detected by the UE. (Won CJ{ 0067.) The Office Action asserts that this source ID described in Won is "equivalent to a 'detected cell'." (Office Action p. 6.) This is simply wrong. The source ID refers to the source of the handover. The detected cells are the cells detected by the UE when it performs a scan after the handover. The source ID is not "equivalent" in any sense to a cell identifier for a detected cell, within the meaning of the claims. In any case, Won explains that
this source ID is identified using an ECGI; this is the only discussion of the details of any identifier in the cited portions of Won. (Won CJ{ 0067.) Won's use of an ECGI for the source cell ID makes sense - the purpose of the source cell ID in Won is to route the message to the right node - for that purpose, a complete network address (ECGI) is needed. The Office Action's analysis, on the other hand, seems to suggest that it would have been obvious to substitute the "cell ID" briefly mentioned in Uemura's paragraph 0156 for the ECGI mentioned in Won. Even

entire system, much less between two distinct RANs. So, substituting a PCI for Won's ECGI would break Won's system”.
	(VI) Examiner’s response 3: The examiner respectfully disagrees. Won explicitly does not teach: the handover report comprising, …. a physical cell identifier for the detected cell and a frequency identifier for the detected cell.
however, Uemura in the same field of endeavor discloses: the handover report comprising, …. a physical cell identifier for the detected cell and a frequency identifier for the detected cell (Uemura: fig 6 and 11, step S2, para [0156], “ when the base station apparatus of the second carrier component (source cell) having received a measurement report message receives a handover request permission message is the same as in FIG. 6, and description will be accordingly omitted. That is, the measurement report message includes at least a satisfied handover condition and information (a cell ID and a frequency band, or CCID, etc.) that 
	All the remaining arguments are based on the arguments above and are responded to in full.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 47-49, 52-59, 62-68 and 71-78, 81-84 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2015/0327143 A1), hereinafter, “Won” in view of  Uemura et al. (US 2011/0292911 A1), hereafter, “Uemura”.
Regarding claims 47 and 66, Won discloses: A method and a network node apparatus, in a network node operating in a first radio access network (RAN) according to a first radio access technology (RAT) (Won: fig 1 and 3,  para [0046]-[0047], where, the apparatus 110b a network node apparatus operating in “RAN 113b” equivalent to “first RAN” according to “RAP 110b Source RAP” equivalent to “first RAT”), the method comprising: receiving a handover request for a user equipment in a second RAN operating according to a second RAT (Won: fig 3,  where, “Source RAP 110a” equivalent to “second RAT” send handover required message in step 305 to the RAN controller 120a equivalent to “second RAN” which forward the Handover request message to the “Target RAP 110b” equivalent to “first RAT” , where, Target RAP 110b is included in “RAN 113b”  equivalent to “second RAN”, para [0046]-[0047], where, second RAN (RAN 113a of second RAT (110a)), receives handover request from second RAN 110b);
after handover of the user equipment to a cell in the first RAN is completed (Won: fig 3 and para  [0048] “If the source RAP 110a determines that it is appropriate for the UE 100 to receive a service from the target RAN 113b, more specifically to receive user data from the target “RAP 110b”  of the target RAN 113b, the source RAP 110a determines a handover of the UE 100 to the target RAN 113b in step 305”. Examiner’s Note: In para [0048], fig 3, step 325, the handover procedure may be performed, para [0063]. See fig 4, step 430, where, “Successful Handover” equivalent to “Handover is completed”, see para [0077]), configuring the user equipment (Won: para [0064], “Referring to FIG. 3 again, the target RAP “110b” may instruct (equivalent to “configure”) the UE 100 to continuously measure about the source RAN 113a, based on the received information in step 335”) to measure one or more frequencies corresponding to the second RAN based on measurements reported by the user equipment for the one or more frequencies (Won: fig 1-3 and para  [0064] “Referring to FIG. 3 again, the target RAP 110b may instruct the UE 100 to continuously measure about the source RAN 113a, based on the received information in step 335. The measurement target may be determined based on at least one of the measurement quantity related to the RAN 113a and the measurement frequency/bandwidth received in the transparent container. The UE 100 may perform a measurement as instructed by the target RAP 110b and transmit a report of the measurement to the target RAP 110b periodically or intermittently in step 338”);
identifying one or more detected cells (Won: para [0065], “the target RAP 110b may determine (equivalent to “identifying”) whether all measurement results of one or more cells”) for which measurement results exceed a measurement threshold (Won: fig 1-4, para [00664]-[0065], “Upon expiration of the duration set in the transparent container, the target RAP 110b may determine whether all measurement results of one or more cells within a predetermined time exceed a threshold by comparing the measurement report received from the UE 100 with the threshold received in the transparent container”) and 
sending a handover report (Won: para [0064], “The UE 100 may perform a measurement as instructed by the target RAP 110b and transmit a report of the measurement to the target RAP 110b periodically or intermittently in step 338“) towards the second RAN (Won: fig 1-4, step 338, para [0064]-[0065] “If all measurement results of at least one cell exceed the threshold, this may imply that the UE 100 has performed an unnecessary handover to the target RAP 113b even though the UE 100 may receive a service sufficiently from a cell of the source RAN 113. Upon sensing the unnecessary inter-RAN handover, the target RAP    110b may determine to indicate  the unnecessary handover to the source RAN 113a (equivalent to “second RAN”)  in step 340”);  
the handover report comprising, for at least one of the identified detected cells (Won: fig 1-4, step 335, para [0067], “The information (the HO Report) may include at least one of an HO type indicating LTE to UTRAN or LTE to GERAN, an HO report type indicating report of an unnecessary handover to another RAN, an HO source ID (a cell ID  (equivalent to “detected cell”) within the RAP 110a)”);
the handover report comprising, …. a physical cell identifier for the detected cell and a frequency identifier for the detected cell.
however, Uemura in the same field of endeavor discloses: the handover report comprising, …. a physical cell identifier for the detected cell and a frequency identifier for the detected cell (Uemura: fig 6 and 11, step S2, para [0156], “ when the base station apparatus of the second carrier component (source cell) having received a measurement report message receives a handover request permission message is the same as in FIG. 6, and description will be accordingly omitted. That is, the measurement report message includes at least a satisfied handover condition and information (a cell ID and a frequency band, or CCID, etc.) that identifies the carrier component (target cell) satisfying the condition”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Won with the teaching of Uemura for advantage of realizing efficient handover in a state of receiving a plurality of frequency bands (Uemura: para [0044]).
Regarding claims 48, 58, 67 and 77, Won modified by Uemura further discloses: The method and apparatus of claims 47, 57, 66 and 76, further (Won: fig 3,  where, “Source RAP 110a” equivalent to “second RAT” send handover required message in step 305 to the RAN controller 120a equivalent to “second RAN” which forward the Handover request message to the “Target RAP 110b” equivalent to “first RAT” , where, Target RAP 110b is included in “RAN 113b”  equivalent to “second RAN”, para [0046]-[0047], where, second RAN (RAN 113a of second RAT (110a)), receives handover request from second RAN 110b).
Regarding claims 49, 59, 68, 78 and 81, Won modified by Uemura further discloses: The method and apparatus of claims 48, 58, 67 and 77, wherein the information identifying the one or more frequencies comprises an Evolved Universal Terrestrial Radio Access (E-UTRA) Absolute Radio-Frequency Channel Number (EARFCN) (Won: Table 3fig 7, step 703, where the source eNB delivers the KeNB a “PCI (physical cell identifier) and EARFCN-DL equivalent to “frequency identifier”, para [0082]). 
Regarding claims 52, 62 and  71, Won modified by Uemura further discloses: The method of claim 50, wherein the measurement information comprises a separate indicator for each of the one or more frequencies (Won: Table 3, fig 7, step 703, where the source eNB delivers the KeNB a “PCI (physical cell identifier) and EARFCN-DL equivalent to “frequency identifier”, para [0082]).
Regarding claims 53, 63, 72 and 82, Won modified by Uemura further discloses: The method and apparatus of claim 47,57,66 and 76, further comprising receiving information identifying the measurement threshold in a message associated with the handover request (Won: fig 1-4, step 338, para [0064]-[0065] “If all measurement results of at least one cell exceed the threshold, this may imply that the UE 100 has performed an unnecessary handover to the target RAP 113b even though the UE 100 may receive a service sufficiently from a cell of the source RAN 113. Upon sensing the unnecessary inter-RAN handover, the target RAP 110b may determine to indicate  the unnecessary handover to the source RAN 113a (equivalent to “second RAN”)  in step 340”).
Regarding claims 54, 64, 73 and 83, Won modified by Uemura further discloses: The method and apparatus of claim 47,57,66 and 76, wherein the handover report includes, for at least one of the identified detected cells exceeding the measurement threshold, a global cell identifier (Won: para [0050]-[0052] and para [0064]-[0065]). 
The method and apparatus of claim 47 and 66, further comprising including, in the handover report, a physical cell identifier and frequency identifier only for those identified detected cells for which a global cell identifier could not be derived from the measurements reported by the user equipment (Won: para [0053], “If the source RAP 110a is a home eNB, the target RAP 11 Ob does not need to extract the global eNB ID”).
Regarding claims 56, 65, 75 and 84, Won modified by Uemura further discloses:  The method and apparatus of claim 47, 57, 66 and 76, wherein the first RAT is Global System for Mobile Communications (GSM), Edge Radio Access Network (GERAN), or UTRA (Won: para [0009]).
Regarding claims 57 and 76, Won further discloses: A method, in a network node operating in a first radio access network (RAN) according to a first radio access technology (RAT) (Won: fig 1 and 3,  para [0046]-[0047], where, the apparatus 110b a network node apparatus operating in “RAN 113b” equivalent to “first RAN” according to “RAP 110b Source RAP” equivalent to “first RAT”),, the method comprising: 
initiating a handover of a user equipment from a cell in the first RAN to a cell in a second RAN, operating according to a second RAT, by sending a handover-required indication towards the second RAN (Won: fig 3,  where, “Source RAP 110a” equivalent to “second RAT” send handover required message in step 305 to the RAN controller 120a equivalent to “second RAN” which forward the Handover request message to the “Target RAP 110b” equivalent to “first RAT” , where, Target RAP 110b is included in “RAN 113b”  equivalent to “second RAN”, para [0046]-[0047], where, second RAN (RAN 113a of second RAT (110a)), receives handover request from second RAN 110b);
after handover of the user equipment to the cell in the second RAN is completed (Won: fig 3 and para  [0048] “If the source RAP 110a determines that it is appropriate for the UE 100 to receive a service from the target RAN 113b, more specifically to receive user data from the target “RAP 110b”  of the target RAN 113b, the source RAP 110a determines a handover of the UE 100 to the target RAN 113b in step 305”. Examiner’s Note: In para [0048], fig 3, step 325, the handover procedure may be performed, para [0063]. See fig 4, step 430, where, “Successful Handover” equivalent to “Handover is completed”, see para [0077]),
receiving a handover report (Won: para [0064], “The UE 100 may perform a measurement as instructed by the target RAP 110b and transmit a report of the measurement to the target RAP 110b periodically or intermittently in step 338“) from the second RAN (Won: fig 1-4, step 338, para [0064]-[0065] “If all measurement results of at least one cell exceed the threshold, this may imply that the UE 100 has performed an unnecessary handover to the target RAP 113b even though the UE 100 may receive a service sufficiently from a cell of the source RAN 113. Upon sensing the unnecessary inter-RAN handover, the target RAP    110b may determine to indicate  the unnecessary handover to the source RAN 113a (equivalent to “second RAN”)  in step 340”); and 
adjusting one or more mobility settings with respect to the at least one cell, in response to receiving the handover report (Won: fig 6, para [0024] and para [0089], “illustrating a signal flow for an operation for adjusting a mobility setting by sensing an unnecessary handover at the source RAP 110a according to a third embodiment of the present disclosure”); 
the handover report comprising, for at least one of the identified detected cells (Won: fig 1-4, step 335, para [0067], “The information (the HO Report) may include at least one of an HO type indicating LTE to UTRAN or LTE to GERAN, an HO report type indicating report of an unnecessary handover to another RAN, an HO source ID (a cell ID  (equivalent to “detected cell”) within the RAP 110a)”);
identifying a global cell identifier for the at least one cell, based on the physical cell identifier and frequency identifier (Won: para [0050]-[0052], where, “Target RAP 110b” extracts the global eNB ID from the ECGI);
Won does not explicitly disclose: the handover report comprising, …. a physical cell identifier for the detected cell and a frequency identifier for the detected cell; identifying a global cell identifier for the at least one cell, based on the physical cell identifier and frequency identifier; 
however, Uemura in the same field of endeavor discloses: the handover report comprising, …. a physical cell identifier for the detected cell and a frequency identifier for the detected cell (Uemura: fig 6 and 11, step S2, para [0156], “ when the base station apparatus of the second carrier component (source cell) having received a measurement report message receives a handover request permission message is the same as in FIG. 6, and description will be accordingly omitted. That is, the measurement report message includes at least a satisfied handover condition and information (a cell ID and a frequency band, or CCID, etc.) that identifies the carrier component (target cell) satisfying the condition”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Won with the teaching of Uemura for the advantage of realizing efficient handover in a state of receiving a plurality of frequency bands (Uemura: para [0044]);
Claims 51, 60-61, 70 and 79-80 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2015/0327143 A1), hereinafter, “Won” in view of  Uemura et al. (US 2011/0292911 A1), hereafter, “Uemura” further in view of Joo et al (US 2011/0189998 A1), hereinafter, “Joo”.
	Regarding claims 51, 60-61, 70 and 79-80, neither Won nor Uemura explicitly discloses: The method of claim 50, wherein the measurement information is a single indicator indicating whether or not the user equipment should measure CSG cells for all of the one or more frequencies.  
However, Joo in the same field of endeavor discloses: The method of claim 50, wherein the measurement information is a single indicator indicating whether or not the user equipment should measure CSG cells for all of the one or more frequencies (Joo: para [0037] “Among the femtocells, a cell accessible by only the allowed UE is referred to as a Closed Subscriber Group (CSG) cell. A UE registered to the CSG cell and allowed to access is referred to as a CSG UE, and a base station accessible by only the CSG UE is referred to as a CSG base station”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Won and Uemura  with the teaching of Joo for the advantage of providing improved service as it hands over between the macro base station and the femto base station according to the radio condition (Joo: para [0005]).
Allowable Subject Matter
Claims 50 and 69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAM U. AHMED
Examiner
Art Unit 2461




/KIBROM T HAILU/Primary Examiner, Art Unit 2461